JOURNAL ENTRY and OPINION
{¶ 1} This court previously dismissed this appeal for lack of a final appealable order; the trial court had failed to rule on three motions. One of the motions was a request for findings of facts and conclusions of law.
 {¶ 2} This appeal again claims the trial court had failed to make findings of fact and conclusions of law. A review of the October 26, 2004 journal entry showed the trial court ruled on the three motions and held the findings of fact and conclusions of law motion moot. We can only glean from the record that the trial court believed the magistrate's report was sufficient. After a review of the report, we conclude the report is insufficient as a matter of law. See Civ.R. 52, and In re:Adoption of Gibson (1986), 23 Ohio St.3d 170, 172, 23; Blue Chip PavementMaintenance Inc. v. Ryan's Family Steak Houses (June 28, 2004), 12th Dist. No. CA2003-09-072, 2004-Ohio-3357.
 {¶ 3} Additionally, we note the trial court did give appellants-grandparents time to file findings of fact and conclusions of law, which were filed. Under Civ.R. 52, this is insufficient. The rule mandates "only those findings of fact and conclusions of law made by the court shall form part of the record." (Emphasis added.)
 {¶ 4} We hereby order the trial court to issue findings of fact and conclusions of law within twenty (20) days of this journal entry.
This appeal is dismissed.
It is ordered that appellee recover from appellants his costs herein taxed.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rule of Appellate Procedure.
Calabrese, Jr., J., and Corrigan, J., concur.